

117 HR 5016 IH: Shift Back to Society Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5016IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Hill (for himself, Ms. Sewell, Mr. Cohen, and Mr. Turner) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education, in consultation with the Attorney General, to establish a pilot program to make grants to historically Black colleges and universities to provide educational programs to offenders who have recently been, or will soon be, released from incarceration, and for other purposes.1.Short titleThis Act may be cited as the Shift Back to Society Act of 2021.2.Offender education re-entry pilot program(a)AuthorizationThe Secretary of Education, in consultation with the Attorney General, shall establish a pilot program for 5 years which awards grants to not more than 10 historically Black colleges and universities to provide educational programming to eligible offenders in order to facilitate re-entry into the community.(b)ApplicationThe chief executive officer of a historically Black college or university seeking a grant under this section shall submit to the Secretary of Education an application at such time, in such manner, and containing such information as the Secretary of Education may reasonably require.(c)Matching fundsThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 50 percent. The recipient of a grant under this section may meet the matching requirement under this subsection by making in-kind contributions of goods or services that are directly related to the purpose for which such grant was awarded.(d)DefinitionsIn this section:(1)The term educational programming, when used with respect to a historically Black college or university, means— (A)general education development (GED) programming; or(B)educational courses which are transferable for course credit at that historically Black college or university.(2)The term eligible offender means an individual who was convicted of a criminal offense and—(A)has been released from incarceration for not longer than one year; or(B)is scheduled to be released from incarceration in not longer than one year.(3)The term historically Black college or university has the meaning given the term part B institution under section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each fiscal year in which grants are awarded under this section.3.GAO StudyNot later than 270 days after the conclusion of the pilot program under section 2, the Comptroller General of the United States shall submit to Congress a report which describes the results of the pilot program.